DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s respond filed on 04/12/2022 is acknowledged and entered.

Claims 1-21 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-21 are currently pending.

Election/Restrictions
Applicant’s election of species for (a) a type of composition/glucocorticoid receptor modulator and (b) a type of complications for Cushing’s syndrome in the reply filed on 04/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected species are as follows: “a) A single specific type of composition/glucocorticoid receptor modulator: Relacorilant (see, e.g., paragraph [0038]; relacorilant is (R)-(1-(4-fluoropheny])-6-((1-methyl-1H-pyrazol-4-yl)sulfonyl)-4,4a,5,6,7,8-hexahydro-1H-pyrazolo[3,4-g]isoquinolin-4a-yl)(4-(trifluoromethyl )pyridin-2-yl)methanone). b) A single specific type of complications for Cushing’s syndrome: Venous thromboembolism (VTE) (see, e.g., paragraphs [0002], [0006], and[0023])”.  It is relevant to note that for species (a), the elected species result in only one active agent/compound, which is relacorilant.

Claims 5, 9, 15, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/12/2022.

Accordingly, claims 1-4, 6-8, 10-14, 16-18, 20 and 21 are under consideration in this Office Action.

Priority
This present application claims priority to provisional application 62/784,270 that was filed on 12/21/2018.  Therefore, this application has an effective filing date of 12/21/2018 for prior art searches.

Claim Warning
Applicant is advised that should claim 3 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-8, 10-14, 16-18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, and all claims depending therefrom, are indefinite for the recitation of the determining step because for one of ordinary skill in the art would not be able to reasonably determine the metes and bounds.  Claim 1 has two primary claim elements:
1) a set of population within the population of ‘Cushing’s syndrome patients’; and
2) an active pharmaceutical agent. 
However, the way in which the ‘determining’ step is written, it is unclear how this step can limit the different subsets of ‘Cushing’s syndrome patients’.  Specifically, applicants are claiming a result that cannot necessarily be understood to define the metes and bounds of the actual etiology and/or pathogenesis differences of the coagulation factor(s) among these patients.  Applicants are claiming a result, however, one of ordinary skill in the art would not reasonably ascertain the parameters of the coagulation factor(s) that the claimed determining step read upon.
Applicants’ specification does not reasonably describe the parameters of the coagulation factor(s) that would distinguish the different subsets of ‘Cushing’s syndrome patients’.  The present specification discloses (i) the normal ranges of coagulation factors of the general population (para. [0071] on pg. 22); (ii) methodologies for diagnosing hypercoagulopathy (para. [0072] on pg. 22); and (iii) only one (1) example of the result of treating ‘Cushing’s syndrome patients’ with relacorilant (pgs. 31-33).  From these disclosures, one of ordinary skill in the art would not reasonably ascertain the parameters of the coagulation factor(s) that would produce the claimed result.
Furthermore, it has been established in the art of endocrinology that the causes of Cushing’s syndrome are divided into those dependent and those independent on adrenocorticotrophin (ACTH) (see pg. 481, right col., first full paragraph of R. van der Pas et al. (Clinical Endocrinology, 2013, 78(4), pp. 481–488)).  It is also recognized in the art of endocrinology that hypercoagulability is one type of the comorbidity for Cushing’s syndrome patients (see Table 1 on pg. 300 of Webb et al. (Endocrinol. Metab. Clin. N. Am., 2018, 47(2), pp. 299–311).
Therefore, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 2 recites the limitation of “comparing the measured blood clotting marker to normal values of said blood clotting marker”.  This limitation is vague and indefinite for it contradict the determining step of claim 1 (i.e. ‘as compared to other Cushing’s syndrome patients’).  Thus, it is unclear as to the metes and bound of the claimed determining step as a whole, and claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 4 is indefinite for the recitation of “wherein the Cushing’s syndrome patient suffers from Cushing’s Disease”.  The present specification define the “term "Cushing’s syndrome" refers to a disease caused by prolonged exposure to endogenous or exogenous glucocorticoids” (see para. [0049] on pg. 15).  This definition convey that the term ‘Cushing’s syndrome’ and the term ‘Cushing’s Disease’ are synonymous, and as a result, this limitation is vague and indefinite.  Accordingly, claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 10, and all claims depending therefrom, are indefinite for the recitation of the determining step because for one of ordinary skill in the art would not be able to reasonably determine the metes and bounds.  Claim 10 has two primary claim elements:
1) a set of population within the population of ‘Cushing’s syndrome patients’; and
2) an active pharmaceutical agent. 
However, the way in which the ‘determining’ step is written, it is unclear how this step can limit the different subsets of ‘Cushing’s syndrome patients’.  Specifically, applicants are claiming a result that cannot necessarily be understood to define the metes and bounds of the actual etiology and/or pathogenesis differences of the coagulation factor(s) among these patients.  Applicants are claiming a result, however, one of ordinary skill in the art would not reasonably ascertain the parameters of the coagulation factor(s) that the claimed determining step read upon.
Applicants’ specification does not reasonably describe the parameters of the coagulation factor(s) that would distinguish the different subsets of ‘Cushing’s syndrome patients’.  The present specification discloses (i) the normal ranges of coagulation factors of the general population (para. [0071] on pg. 22); (ii) methodologies for diagnosing hypercoagulopathy (para. [0072] on pg. 22); and (iii) only one (1) example of the result of treating ‘Cushing’s syndrome patients’ with relacorilant (pgs. 31-33).  From these disclosures, one of ordinary skill in the art would not reasonably ascertain the parameters of the coagulation factor(s) that would produce the claimed result.
Furthermore, it has been established in the art of endocrinology that the causes of Cushing’s syndrome are divided into those dependent and those independent on adrenocorticotrophin (ACTH) (see pg. 481, right col., first full paragraph of R. van der Pas et al. (Clinical Endocrinology, 2013, 78(4), pp. 481–488)).  It is also recognized in the art of endocrinology that hypercoagulability is one type of the comorbidity for Cushing’s syndrome patients (see Table 1 on pg. 300 of Webb et al. (Endocrinol. Metab. Clin. N. Am., 2018, 47(2), pp. 299–311).
Therefore, claim 10 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 11 recites the limitation of “comparing the measured blood clotting marker to normal values of said blood clotting marker”.  This limitation is vague and indefinite for it contradict the determining step of claim 10 (i.e. ‘as compared to other Cushing’s syndrome patients’).  Thus, it is unclear as to the metes and bound of the claimed determining step as a whole, and claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Here, claim 7 recites the “method of claim 5, wherein the GRM is selected from relacorilant, CORT122928, and CORTI 13176”; and claim 8 recites the “method of claim 5, wherein the GRM is relacorilant”.  Withdrawn claim 5 the “method of claim 1, wherein the GRM is mifepristone”.  The structures of the compounds as claimed by claims 7 and 8 are distinct from the compound claimed by claim 5 (see specification paras. [0065]-[0067] on pgs. 20-21; and para. [0062] on pg. 19; respectively).  That is there is no structural relationship between the compound of claim 5 and the compounds of claims 7 and 8  Therefore, claims 7 and 8 fail to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, claim 13 recites the “method of claim 11, wherein the patient suffers from Cushing’s syndrome”.  However, claims 1 and 11 for which claim 13 depends are directed to ‘Cushing’s syndrome patient’.  Thus, claim 13 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6-8, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 18 of U.S. Patent No. 11,058,670 B2 (referred hereinafter as Moraitis).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1, 3, 4, 6-8, and 12 and the method of claims 1, 10, and 18 of Moraitis have similar method steps and uses a compound with similar structural feature(s).
16/723,626
US 11,058,670 B2
1. A method of reducing the risk of hypercoagulopathy in a Cushing’s syndrome patient, the method comprising: Determining that said patient is at elevated risk of suffering from hypercoagulopathy as compared to other Cushing’s syndrome patients, Administering an effective amount of a glucocorticoid receptor modulator (GRM) to said patient, said GRM administration comprising a first anticoagulation therapy, Whereby said risk of developing hypercoagulopathy is reduced as compared to the risk of developing hypercoagulopathy in a Cushing’s syndrome patient who has not received said first anticoagulation therapy.
1. A method of treating a patient suffering from a symptom of hypercortisolemia, or a comorbidity thereof, the method comprising administering to said patient an effective amount of relacorilant, where relacorilant is ((R)-(1-(4-fluorophenyl)-6-( (I -methyl-I H-pyrazol-4-yl)sulfonyl)-4,4a,5,6,7,8-hexahydro-I H-pyrazolo[3,4-g]isoquinolin-4a-yl)(4-(trifluoromethyl)pyridin-2-yl)methanone), which has the following structure: 
    PNG
    media_image1.png
    256
    254
    media_image1.png
    Greyscale
effective to treat said symptom or comorbidity of hypercortisolemia, wherein said symptom or comorbidity of hypercortisolemia is one or more of:… a blood coagulation measure, wherein a) said treatment is effective to improve a patient blood coagulation measure, wherein a) the treatment is effective to reduce the patient blood coagulation measure Factor VIII percent (%) by at least 18%; orb) the treatment is effective to increase the patient blood coagulation measure activated partial thromboplastin time (aPTT) by at least 1.45 seconds (sec); or c) the treatment is effective to improve an abnormal patient blood coagulation measure, wherein said improved abnormal patient blood coagulation measure is selected from a reduction in Factor IX % of at least 22% and a reduction in Factor X % of at least 18%; all as compared to the patient’s corresponding baseline blood coagulation measure as measured prior to treatment;… whereby the patient suffering from a symptom or comorbidity of hypercortisolemia is treated and the symptom or comorbidity is treated.
4. The method of claim 1, wherein the Cushing’s syndrome patient suffers from Cushing’s Disease.

6. The method of claim 1, wherein the GRM is a non-steroidal GRM having a heteroaryl ketone fused azadecalin backbone.

7. The method of claim 5, wherein the GRM is selected from relacorilant, CORT122928, and CORTI 13176.
10. The method of claim 1, wherein said symptom or comorbidity thereof is a blood coagulation factor level wherein said treatment is effective to improve a patient blood coagulation factor level, wherein said improved patient blood coagulation factor level is selected from a reduction in Factor VIII percent (%) of at least 18% a reduction in an abnormal Factor IX % level of at least 22%, or a reduction in an abnormal Factor X % level of at least 18%, as compared to the patient's baseline Factor VIII, Factor IX, or Factor X level, respectively, as measured prior to treatment.
8. The method of claim 5, wherein the GRM is relacorilant.

3. The method of claim 1, wherein the GRM is administered orally.
18. The method of claim 1, wherein said relacorilant is orally administered.
12. The method of claim 1, wherein the GRM is administered orally.



While Moraitis does not explicitly claim that the patient is suffering from Cushing’s syndrome as recited by instant claim 1, Moraitis define that patient suffering from hypercortisolemia has Cushing’s syndrome, and can suffer from symptoms and other disorders caused by, or related to, such cortisol excess (col. 10, lines 49-53).  Further, the present specification define the “term "Cushing’s syndrome" refers to a disease caused by prolonged exposure to endogenous or exogenous glucocorticoids. Cushing' s syndrome patients often suffer hyperglycemia secondary to hypercortisolism” (see para. [0049] on pg. 15).  This definition support the interpretation that ‘Cushing’s Disease’ as recited by instant claim 4 is synonymous with Cushing’s syndrome as recited by instant claim 1.  A person of ordinary skill in the art would have recognized that the patient population of Moraitis’ treatment methodology is the same as the patient population as recited by instant claims 1 and 4.  Thus, in view of the claimed treatment method of Moraitis, there would have been a reasonable expectation of success to use the claimed treatment method of Moraitis to treat patient is suffering from Cushing’s syndrome/ Cushing’s Disease as recited by instant claims 1 and 4.
While Moraitis does not explicitly claim the limitation of ‘Whereby said risk of developing hypercoagulopathy is reduced as compared to the risk of developing hypercoagulopathy in a Cushing’s syndrome patient who has not received said first anticoagulation therapy’ as recited by instant claim 1, this limitation is functional limitation of the treatment methodology using the claimed compound as recited by instant claim 1 that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed compound, which is claimed by Moraitis.  As recognized by MPEP § 2112.02(II): 
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 11,058,670 B2.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,058,670 B2 (referred hereinafter as Moraitis).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claim 10 and the method of claims 1 and of Moraitis have similar method steps and uses a compound with similar structural feature(s).

16/723,626
US 11,058,670 B2
10. A method of reducing risk of developing deep vein thrombosis (DVT), pulmonary embolism (PE), or venous thromboembolism (VTE) in a Cushing' s syndrome patient, the method comprising: Determining that said patient is at elevated risk of suffering from at risk of developing DVT, PE, or VTE as compared to other Cushing's syndrome patients, Administering an effective amount of a glucocorticoid receptor modulator (GRM) to said patient, said GRM administration comprising a first anticoagulation therapy, Whereby said risk of developing DVT, PE, or VTE is reduced as compared to the risk of developing DVT, PE, or VTE in a Cushing's syndrome patient who has not received said
first anticoagulation therapy.
1. A method of treating a patient suffering from a symptom of hypercortisolemia, or a comorbidity thereof, the method comprising administering to said patient an effective amount of relacorilant, where relacorilant is ((R)-(1-(4-fluorophenyl)-6-( (I -methyl-I H-pyrazol-4-yl)sulfonyl)-4,4a,5,6,7,8-hexahydro-I H-pyrazolo[3,4-g]isoquinolin-4a-yl)(4-(trifluoromethyl)pyridin-2-yl)methanone), which has the following structure: 
    PNG
    media_image1.png
    256
    254
    media_image1.png
    Greyscale
effective to treat said symptom or comorbidity of hypercortisolemia, wherein said symptom or comorbidity of hypercortisolemia is one or more of:… a blood coagulation measure, wherein a) said treatment is effective to improve a patient blood coagulation measure, wherein a) the treatment is effective to reduce the patient blood coagulation measure Factor VIII percent (%) by at least 18%; orb) the treatment is effective to increase the patient blood coagulation measure activated partial thromboplastin time (aPTT) by at least 1.45 seconds (sec); or c) the treatment is effective to improve an abnormal patient blood coagulation measure, wherein said improved abnormal patient blood coagulation measure is selected from a reduction in Factor IX % of at least 22% and a reduction in Factor X % of at least 18%; all as compared to the patient’s corresponding baseline blood coagulation measure as measured prior to treatment;… whereby the patient suffering from a symptom or comorbidity of hypercortisolemia is treated and the symptom or comorbidity is treated.

10. The method of claim 1, wherein said symptom or comorbidity thereof is a blood coagulation factor level wherein said treatment is effective to improve a patient blood coagulation factor level, wherein said improved patient blood coagulation factor level is selected from a reduction in Factor VIII percent (%) of at least 18% a reduction in an abnormal Factor IX % level of at least 22%, or a reduction in an abnormal Factor X % level of at least 18%, as compared to the patient's baseline Factor VIII, Factor IX, or Factor X level, respectively, as measured prior to treatment.


While Moraitis does not explicitly claim the limitation of ‘Whereby said risk of developing DVT, PE, or VTE is reduced as compared to the risk of developing DVT, PE, or VTE in a Cushing's syndrome patient who has not received said first anticoagulation therapy’ as recited by instant claim 1, this limitation is functional limitation of the treatment methodology using the claimed compound as recited by instant claim 1 that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed compound, which is claimed by Moraitis.  As recognized by MPEP § 2112.02(II): 
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Thus, the examined claims would be obvious over the claims of U.S. Patent No. 11,058,670 B2.

Claims 1, 4, and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 17/343,524 (reference application; based on claims amendment filed on 06/09/2021 and hereinafter refers to as Moraitis).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1, 4, and 6-8 and the method of claims 1, 8, and 15 of Moraitis have similar method steps and uses a compound with similar structural feature(s).

16/723,626
17/343,524
1. A method of reducing the risk of hypercoagulopathy in a Cushing’s syndrome patient, the method comprising: Determining that said patient is at elevated risk of suffering from hypercoagulopathy as compared to other Cushing’s syndrome patients, Administering an effective amount of a glucocorticoid receptor modulator (GRM) to said patient, said GRM administration comprising a first anticoagulation therapy, Whereby said risk of developing hypercoagulopathy is reduced as compared to the risk of developing hypercoagulopathy in a Cushing’s syndrome patient who has not received said first anticoagulation therapy.
1. A method of treating a patient suffering from hypercortisolemia, and a symptom or comorbidity thereof, the method comprising administering to the subject an effective amount of a nonsteroidal selective glucocorticoid receptor modulator (selective GRM) having a heteroaryl-ketone fused azadecalin structure or a nonsteroidal selective GRM having an octahydro fused azadecalin structure, effective to treat said symptom or comorbidity of hypercortisolemia, wherein said symptom or comorbidity of hypercortisolemia is one or more of:… an abnormal blood coagulation measure, wherein said treatment is effective to significantly improve an abnormal patient blood coagulation measure as compared to the patient’s baseline blood coagulation as measured prior to treatment;… whereby the patient suffering from hypercortisolemia and a symptom or comorbidity thereof is treated and the symptom or comorbidity is improved.
4. The method of claim 1, wherein the Cushing’s syndrome patient suffers from Cushing’s Disease.
8. The method of claim 1, wherein said symptom or comorbidity thereof is an abnormal blood coagulation factor level, wherein said treatment is effective to significantly improve an abnormal Factor [X or an abnormal Factor X level as compared to the patient’s baseline Factor IX or Factor X level as measured prior to treatment.
6. The method of claim 1, wherein the GRM is a non-steroidal GRM having a heteroaryl ketone fused azadecalin backbone.
15. The method of claim 1, wherein said nonsteroidal selective glucocorticoid receptor modulator (selective GRM) is selected from 1) relacorilant, (R)-(1-(4-fluoropheny1)-6-((1-methyl-1H-pyrazol-4-yl)sulfonyl)-4,4a,5,6,7,8-hexahydro-1H- pyrazolo[3,4-g]isoquinolin-4a-yl)(4-(trifluoromethy])pyridin-2-yl)methanone, which has the formula
    PNG
    media_image2.png
    174
    198
    media_image2.png
    Greyscale
; ii) CORT 122928, (R)-(1-(4-flurophenyl)-6-((4- (trifluoromethyl )phenyl)sulfonyl)-4,4a,5,6,7,8-hexahydro-1H-pyrazolo[3,4-g]isoquinolin-4a- yl)(thiazol-2-yl)methanone, termed, having the formula
    PNG
    media_image3.png
    245
    276
    media_image3.png
    Greyscale
 ; and iii) CORT113176, (R)-(1-(4- fluorophenyl)-6-((4-(trifluoromethyl)phenyl)sulfonyl)-4,4a,5,6,7,8-hexahydro-1H-pyrazolo[3,4- g]isoquinolin-4a-yl)(pyridin-2-yl)methanone, having the formula
    PNG
    media_image4.png
    249
    312
    media_image4.png
    Greyscale
.
7. The method of claim 5, wherein the GRM is selected from relacorilant, CORT122928, and CORTI 13176.

8. The method of claim 5, wherein the GRM is relacorilant.



While Moraitis does not explicitly claim that the patient is suffering from Cushing’s syndrome as recited by instant claim 1, Moraitis define that patient suffering from hypercortisolemia has Cushing’s syndrome, and can suffer from symptoms and other disorders caused by, or related to, such cortisol excess (para. [0030] on pg. 13).  Further, the present specification define the “term "Cushing’s syndrome" refers to a disease caused by prolonged exposure to endogenous or exogenous glucocorticoids. Cushing' s syndrome patients often suffer hyperglycemia secondary to hypercortisolism” (see para. [0049] on pg. 15).  This definition support the interpretation that ‘Cushing’s Disease’ as recited by instant claim 4 is synonymous with Cushing’s syndrome as recited by instant claim 1.  A person of ordinary skill in the art would have recognized that the patient population of Moraitis’ treatment methodology is the same as the patient population as recited by instant claims 1 and 4.  Thus, in view of the claimed treatment method of Moraitis, there would have been a reasonable expectation of success to use the claimed treatment method of Moraitis to treat patient is suffering from Cushing’s syndrome/ Cushing’s Disease as recited by instant claims 1 and 4.
While Moraitis does not explicitly claim the limitation of ‘Whereby said risk of developing hypercoagulopathy is reduced as compared to the risk of developing hypercoagulopathy in a Cushing’s syndrome patient who has not received said first anticoagulation therapy’ as recited by instant claim 1, this limitation is functional limitation of the treatment methodology using the claimed compound as recited by instant claim 1 that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed compound, which is claimed by Moraitis.  As recognized by MPEP § 2112.02(II): 
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Consequently, the examined claims would be obvious over the claims of copending Application No. 17/343,524.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 17/343,524 (reference application; based on claims amendment filed on 06/09/2021 and hereinafter refers to as Moraitis).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claim 10 and the method of claims 1 and 8 of Moraitis have similar method steps and uses a compound with similar structural feature(s).

16/723,626
17/343,524
10. A method of reducing risk of developing deep vein thrombosis (DVT), pulmonary embolism (PE), or venous thromboembolism (VTE) in a Cushing' s syndrome patient, the method comprising: Determining that said patient is at elevated risk of suffering from at risk of developing DVT, PE, or VTE as compared to other Cushing's syndrome patients, Administering an effective amount of a glucocorticoid receptor modulator (GRM) to said patient, said GRM administration comprising a first anticoagulation therapy, Whereby said risk of developing DVT, PE, or VTE is reduced as compared to the risk of developing DVT, PE, or VTE in a Cushing's syndrome patient who has not received said first anticoagulation therapy.
1. A method of treating a patient suffering from hypercortisolemia, and a symptom or comorbidity thereof, the method comprising administering to the subject an effective amount of a nonsteroidal selective glucocorticoid receptor modulator (selective GRM) having a heteroaryl-ketone fused azadecalin structure or a nonsteroidal selective GRM having an octahydro fused azadecalin structure, effective to treat said symptom or comorbidity of hypercortisolemia, wherein said symptom or comorbidity of hypercortisolemia is one or more of:… an abnormal blood coagulation measure, wherein said treatment is effective to significantly improve an abnormal patient blood coagulation measure as compared to the patient’s baseline blood coagulation as measured prior to treatment;… whereby the patient suffering from hypercortisolemia and a symptom or comorbidity thereof is treated and the symptom or comorbidity is improved.

8. The method of claim 1, wherein said symptom or comorbidity thereof is an abnormal blood coagulation factor level, wherein said treatment is effective to significantly improve an abnormal Factor [X or an abnormal Factor X level as compared to the patient’s baseline Factor IX or Factor X level as measured prior to treatment.


While Moraitis does not explicitly claim the limitation of ‘Whereby said risk of developing hypercoagulopathy is reduced as compared to the risk of developing hypercoagulopathy in a Cushing’s syndrome patient who has not received said first anticoagulation therapy’ as recited by instant claim 1, this limitation is functional limitation of the treatment methodology using the claimed compound as recited by instant claim 1 that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed compound, which is claimed by Moraitis.  As recognized by MPEP § 2112.02(II): 
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Consequently, the examined claims would be obvious over the claims of copending Application No. 17/343,524.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
July 1, 2022